958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.INCARCERATED PARALEGAL ASSOCIATION, INCORPORATED, Plaintiff-Appellant,v.SAUNDERS, Warden;  Augusta Correctional Center;  VirginiaDepartment of Corrections, Defendants-Appellees.
No. 91-6140.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-420-R)
Incarcerated Paralegal Association, Incorporated, appellant pro se.
Mark R. Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Incarcerated Paralegal Association, Incorporated appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.   Incarcerated Paralegal Ass'n, Inc. v. Saunders, No. CA-91-420-R (W.D.Va. Aug. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 A corporation is an artificial entity that cannot be represented by a pro se litigant and, instead, must appear with counsel.   See Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.1985), cert. denied, 474 U.S. 1058 (1986)